     Case 2:20-cr-20091-SFC ECF No. 1 filed 02/18/20              PageID.1    Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN




United States of America,

                                 Plaintiff,

v.                                                    Case No. 2:20−cr−20091−SFC
                                                      Hon. Sean F. Cox
Favian Anthony Vega,
                                 Defendant,




                      REQUEST FOR TRANSFER OF JURISDICTION

   It is hereby requested that the jurisdiction of the probationer or supervised releasee named
above be transferred from the Southern District of Texas to the Eastern District of Michigan.




                                              By: s/S Rideaux−Miller
                                                  Probation Clerk

Dated: February 18, 2020
